NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ADAM SILVA MILLAN, DOC# 942536,              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3840
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and KELLY and SALARIO, JJ., Concur.